Ber Curiam;
1. The motion to dismiss the bill of exceptions is without merit.
2. Where a suit has been dismissed by the plaintiff, in order to bring a second suit for the same cause of action the plaintiff must pay the costs or. file a pauper affidavit showing his inability to do so. A failure in this regard furnishes ground for a plea in abatement. White v. Bryant, 136 Ga. 423 (71 S. E. 677).
3. An arrangement between the clerk of the court and the plaintiff that the former would later make out a cost bill which the latter would pay, • though carried out after the filing of the second suit, is not a substitute for the statutory requirement of actual payment of costs or the filing of a pauper affidavit. This is especially true where it is not made to appear that all of the cost was due to the clerk. Board of Education v. Kelley, 126 Ga. 479 (55 S. E. 238); White v. Bryant, supra; Wright v. Jett, 120 Ga. 995 (48 S. E. 345).

Judgment reversed.


All the Justices concur.